McLELLAN, District Judge.
The defendant moves that the plaintiff be ordered to answer further Interrogatories 18 and 20 propounded to the plaintiff by the defendant.
The 18th interrogatory asks in substánce if the plaintiff had any physical injuries, such as accidents, illnesses or diseases within three years prior or subsequent to the accident referred to in his declaration, to describe fully “their natures, giving places and dates”. The plaintiff answered: “18. Injured while at work. Injuries non-contributory to present claims.” The answer is insufficient, and the plaintiff is directed further to answer Interrogatory 18.
The 20th interrogatory asks the plaintiff, if employed at the time of the alleged accident, to describe his occupation, to state by whom he was employed, and in what capacity, to which the plaintiff answered: “20. Contractor. The contractor’s name I do not recall.” The answer is insufficient. The plaintiff is directed to answer Interrogatory 20 further.